DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
US 20180122217 A1
US 20170019644 A1
US 10594987 B1
US 20200162701 A1 

Examiner initiated interview
On 7/12/2021 Examiner called Ms. Aimee Kolz and left a message indicating allowable claims and need to overcome non-statutory double patenting rejection. On 09/13/2021 filed a terminal disclaimer that was disapproved on 09/15/2021. Considering the speed of applicant’s response to telephone conversation, examiner believed that written communication may be better.

Allowable Subject Matter
Claims 2-22 are allowable provided pending non-statutory double patenting rejection is overcome
Following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of Independent claim 1 is that it contains limitations “by the computing device and based on the data, that the source is outside a field of view of the camera; determining, based on the determining that the source is outside the field of view, a 
Examiner found following prior arts to be related and are from the general field of the claimed invention, however they separately or in combination fails to teach the above discussed specific claimed limitations:

US 20170019644 A1 (Fig.1; detecting threat by sensors 12-14, may be camera {para 5, 10} ; based on the threat sending drone 30 to take image)

US 20200162701 A1 and US 10594987 B1 (camera including wireless signal detection, so that presence can be detected even if the person is not within the field of view of the camera; para 5, 117; Fig.17 para 314-324 describes getting video from two field of views to find the direction of movement)
But does not teach “by the computing device and based on the data, that the source is outside a field of view of the camera; determining, based on the determining that the source is outside the field of view, a location of the source; activating, based on the location of the source, a second camera; and storing, in a database, second data from the second camera, the information indicating the source, and the location of the source.”


US 20180122217 A1 teaches detecting wireless signal {para 13, 37, 28} and take image {para 34, 380, Fig.3} from where it can indicate if the person is not in the image.

But does not teach “by the computing device and based on the data, that the source is outside a field of view of the camera; determining, based on the determining that the source is outside the field of view, a location of the source; activating, based on the location of the source, a second camera; and storing, in a database, second data from the second camera, the information indicating the source, and the location of the source.”


	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11-16 of U.S. Patent No. 10873846. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim teaches all the limitations of the instant claims. For instant patented claims 11 teaches all the limitations of the instant claim 1, instant claim 1 is broader in the sense that it claimed data that can be video, audio, picture {see claim 8} on the other hand patented claim 11 specify that it is a video. Therefore patented claim 11 anticipates instant claim 1 & 8. Patented claims 12-16 teaches instant claims 3-7. Other instant claims are obvious variant of these claims therefore they are at least obvious over patented claims.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426